Upon consideration of the petition filed by Defendant on the 22nd of March 2016 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 13th of April 2016."
Upon consideration of the petition filed by Defendant on the 22nd of March 2016 in this matter for a writ of certiorari to review the order of the Superior Court, Stanly County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 13th of April 2016."